Name: Commission Regulation (EEC) No 944/88 of 8 April 1988 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural activity;  distributive trades
 Date Published: nan

 9. 4. 88 Official Journal of the European Communities No L 92/35 COMMISSION REGULATION (EEC) No 944/88 of 8 April 1988 amending Regulation (EEC), No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 of Regulation (EEC) No 2409/86 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 842/88 (4), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (*), as last amended by Regulation (EEC) No 597/88 (*), fixes the date before which butter offered for sale by the intervention agency must have been taken into storage ; whereas, to enable the scheme to continue, the date of entry into storage of butter should be brought forward ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 'Butter bought in under Article 6 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage before 1 March 1986, or butter of a fat content less than 82 % taken into storage before 1 May 1986, shall be sold under the conditions provided for in this Regulation.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 78, 23. 3 . 1988, p. 1 . (3) OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 87, 31 . 3 . 1988, p. 4. 0 OJ No L 208, 31 . 7. 1986, p. 29. fÃ ³ OJ No L 59, 4. 3 . 1988, p. 12.